DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 1, paragraph [0001], the status of 16/832,292 should be updated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter et al (US 3,874,182).
As to claim 1, Potter et al discloses a tile installation plow connected to a mechanical arm (inherently at rear of vehicle 12) of a vehicle 12 to install a tile 14 below a ground surface, the tile installation plow comprising:
a main body (generally at 10) to be inserted at least partially within the ground surface;
a lateral bar (see figure 1, lateral bar(s) attached to panels 17);
a boot 23  disposed on at least a portion of an inner surface of the main body to direct the tile along a portion of the main body under the ground surface; and
a tile cart (col. 2, lines 10-11, the machine may also carry a coil of tubing/tile 14) connected to the vehicle 12 to hold the tile thereon.
As to claim 2, Potter et al discloses wherein the main body comprises:
a first panel 17 disposed at a first end of the lateral bar; and
a second panel 17 disposed at a first end of the lateral bar.   
As to claim 9, Potter discloses the lateral bar, the first and second panels are connected in a V-shape (see figure 1).
Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell (US 3,659,426).
As to claims 1-6, Caldwell discloses a tile installation plow connected to a mechanical arm 16 of a vehicle to install a tile below a ground surface, the tile installation plow comprising:
a main body (generally at 22) to be inserted at least partially within the ground surface, the main body comprising:
a lateral bar (23a or 26),

a plurality of guard blades (i.e. first and second guard blades)  (28, 29, 31 disposed (and capable of being removed) on at least a portion of an edge of the at least one panel to prevent damage to the at least one panel in response to a movement within the ground surface;
a boot 19 disposed on at least a portion of the at least one panel to direct the tile along a portion of the main body under the ground surface; and
a tile cart (12,13) connected to the vehicle to hold the tile thereon.
As to claim 6, Caldwell discloses, wherein each of the plurality of guard blades comprises:
a blade portion (28, 29, 31) to break apart dirt; and
an attachment portion (back portion connecting to panel 21) disposed on at least a portion of the blade portion to connect to the at least one panel 21.
As to claim 9, Caldwell discloses the lateral bar, the first and second panels are connected in a generally V-like shape (see figure 4, point of blade 27 extended to panels 21 form a V-like shape).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,035,098. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 11,035,098.  For example, the tile installation plow comprising:  main body, lateral bar, at least one panel, a boot, a tile cart, guard blades, and a dirt remover are similarly recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL